320 F.2d 784
Louis FENNEL, Appellant,v.UNITED STATES of America, Appellee.
No. 17697.
United States Court of Appeals District of Columbia Circuit.
Argued June 18, 1963.
Decided June 27, 1963.

Mr. John F. Donelan, Washington, D. C., with whom Mr. William L. Slover, Washington, D. C. (both appointed by the court) was on the brief, for appellant.
Mr. Gerald A. Messerman, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and William H. Collins, Jr., Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Senior Circuit Judge, and FAHY and WRIGHT, Circuit Judges.
PER CURIAM.


1
The appeal is from a conviction of robbery, 22 D.C.Code § 2901, on a trial before a judge, trial by jury having been waived.1 The defendant sought to convince the judge that the charge against him was due to a mistaken identification, but the evidence against him is strong, and we affirm. But we note that the trial judge erred in developing the fact — with the prosecution commendably not encouraging him to do so — that defendant at the time of his apprehension was found to have in his possession an automobile driver's license bearing a name other than his own. Were the trial before a jury, or were the evidence of guilt less strong, we would feel obliged to reverse, since the driver's license had nothing to do with the case on trial.


2
Affirmed.



Notes:


1
 Defendant, now the appellant, was a juvenile. The Juvenile Court had waived jurisdiction to the District Court